DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

The Applicant’s amendment filed on October 14, 2021was received.  Claim 19 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Galletta on January 13, 2022.
The application has been amended as follows: 
Claim 19 is amended as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 25 is amended as shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Staberg et al. and Leonard et al. on claims 19-20, 29-30 and 32 are withdrawn, because independent claim 19 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Staberg et al., Leonard et al. and Massotte et al. on claims 24-26 and 28 are withdrawn, because independent claim 19 has been amended.

Reasons for Allowance
Claims 19-20, 24-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 19, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the at least one thread engagement device is a static guiding member comprising an engagement surface, where the engagement surface applies a torque to the at least one thread in order to initiate a rotation of the at least one thread, and where the engagement surface which, when in contact with said at least one thread, provides a rotation of said at least one thread along its longitudinal axis, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717